DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-17 of U.S. Application 16/518,989 filed on February 11, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1 and 13-16 have been entered.


Rejections under USC 102 and 103
Applicant's arguments filed on 02/11/2021 have been fully considered but they are moot in view of a new rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-13 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (USPGPub 20180136276)  in view of Johnson et al (USPGPub 20160357898). 

	
Regarding claim 1, Shimizu discloses an apparatus (100) for testing an integrated circuit device (20) , the apparatus comprising: a processor(30);at least one mounting portion (110) configured to accommodate at least one integrated circuit device to be tested (par 44 lines 1-8 discloses a mounting portion for the IC); and an interface (using 111 including 35) configured to connect the processor to the at least one integrated circuit device to allow data transmission and reception therebetween (par 47 lines 1-10 discloses connecting electrical signals to allow transfer 
However, Johnson discloses one integrated circuit device (10) using heat generated by the at least one integrated circuit device itself (self-heating) to a target temperature (threshold) according to heating test conditions (abstract and par 34 discloses  calculating temperature increase due to self-heating and transmitting this information).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Shimizu in view of Johnson in order to monitor the IC for lifespan. 



Regarding claim 2, Shimizu discloses wherein the processor is configured to transfer a test traffic data pattern to be used for testing an operation of the at least one integrated circuit device to the at least one integrated circuit device in response to a determination that the temperature of the at least one integrated circuit device has reached the target temperature (par 42 and par 55 discloses IC test handler to inspect the IC at high temperatures). 

Regarding claim 3, Shimizu discloses wherein the apparatus is configured to perform a heating test for the integrated circuit device without a heating chamber by transferring the heating traffic data pattern to the at least one integrated circuit device (par 45 discloses a heating portion and heat generator. Therefore there is without a heating chamber). 

Regarding claim 4, Shimizu discloses wherein the processor is configured to receive information on the temperature of each of the at least one integrated circuit device from each temperature sensor embedded in the at least one integrated circuit device via the interface and to determine whether the temperature of each of the at least integrated circuit device has reached the target temperature based on the received information on the temperature (par 83 discloses receiving data to control portions of the system. Therefore receiving data when the target has reached a predetermine temperature). 

Regarding claim 5, Shimizu discloses wherein the processor is configured to generate the heating traffic data pattern based on a difference between the temperature of each of the at least one integrated circuit device and the target temperature (par 89 lines 1-5 discloses at least generating heating data based on differences between temperatures). 

Regarding claim 6, Shimizu discloses wherein the integrated circuit device is a memory module (par 84 discloses being a memory), and wherein the processor is configured to generate 

Regarding claim 7, Shimizu discloses wherein the integrated circuit device is a memory module, and wherein the processor is configured to generate the heating traffic data pattern such that as the difference between the temperature of each of the at least one integrated circuit device and the target temperature gets greater, broader bandwidth is simultaneously used in the at least one integrated circuit device (par 46 discloses heat generating temperature and par 102 discloses difference between IC temp and target temp. Par 105 discloses computing IC temps. Therefore information including broader bandwidth would be simultaneously used in at least device).

Regarding claim 13, Shimizu discloses wherein a method of testing (using 100) an integrated circuit device (20) by a processor (30), the processor being configured to transmit and receive data to and from at least one integrated circuit device to be tested via an interface (using 111 including 35  and par 47 lines 1-10 discloses connecting electrical signals to allow transfer to an IC), the method comprising: receiving information on each temperature of the at least one integrated circuit device from each temperature sensor (201, 125, 118, and 119) embedded in the 
However, Johnson discloses one integrated circuit device (10) using heat generated by the at least one integrated circuit device itself (self-heating) to a target temperature (threshold. abstract and par 34 discloses calculating temperature increase due to self-heating and transmitting this information).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Shimizu in view of Johnson in order to monitor the IC for lifespan. 

Regarding claim 14, Shimizu discloses wherein a method of testing (using 100) an integrated circuit device (20) by a processor (30) , the method comprising:   preparing at least one integrated circuit device (20) to be tested (par 44 lines 1-8 discloses a mounting portion for the 
However, Johnson discloses one integrated circuit device (10) using heat generated by the at least one integrated circuit device itself (self-heating) to a target temperature (threshold. abstract and par 34 discloses calculating temperature increase due to self-heating and transmitting this information).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Shimizu in view of Johnson in order to monitor the IC for lifespan. 


Regarding claim 15, Shimizu discloses wherein a method (using 100) of testing an integrated circuit device (20) by a processor (30) , the method comprising: receiving information on a temperature of each of at least one integrated circuit device (using 111 including 35); performing temperature control for each of the at least one integrated circuit device based on the information on the temperature (par 46 discloses controlling a temperature portion); and applying a test traffic data pattern (predetermine data) to be used for testing an operation of the at 
However, Johnson discloses one integrated circuit device (10) using heat generated by the at least one integrated circuit device itself (self-heating) to a target temperature (threshold. abstract and par 34 discloses calculating temperature increase due to self-heating and transmitting this information).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Shimizu in view of Johnson in order to monitor the IC for lifespan. 
Regarding claim 16, Shimizu wherein the performing temperature control comprises discloses performing temperature control (par 15 lines 1-5 discloses controlling heat of the IC) for each of a first integrated circuit device and a second integrated circuit device (par 100 lines 1-8 discloses a new IC 22. Therefore there are multiple ICs), wherein the performing temperature comprises performing at least one of an operation stop of a first integrated circuit device (figure 10 S19 discloses finish which is an operation stop) and wherein the performing temperature control comprise performing at least one of an operation of applying a heating traffic data pattern to a second integrated circuit device (by repeating the steps the application of heat can be applied to another IC). 

Regarding claim 17, Shimizu discloses periodically adjusting a traffic data pattern applied to a third integrated circuit device in order to maintain a temperature of the third integrated circuit device in response to a determination that a temperature of the third integrated circuit device is within a target temperature range (processor would be able to adjust to temperature control and par 83 discloses 1-10 discloses any communication method to determine temperature of the IC).



Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (USPGPub 20180136276) in view of Johnson et al (USPGPub 20160357898) in further view of Natu et al (USPGPub 20180165100). 

Regarding claim 8, Shimizu in view of Johnson does not fully disclose wherein the processor includes a converged pattern generator and checker (CPGC) engine, and wherein the heating traffic data pattern is generated by selecting at least one of data patterns for a performance test of a memory device defined by the CPGC engine.
However, Natu discloses wherein the processor includes a converged pattern generator and checker (CPGC) engine, and wherein the heating traffic data pattern is generated by selecting at least one of data patterns for a performance test of a memory device defined by the CPGC engine (par 22 and 24 discloses CPGC engine). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Shimizu in view of Johnson in view of Natu known as a way to increase faster data speeds for transferring data. 
Regarding claim 11, Shimizu in view of Johnson does not fully disclose wherein the apparatus is configured to perform a real clock test for the memory device by using a commercial processor including the CPGC engine as the processor.
However, Natu dsicloses wherein the apparatus is configured to perform a real clock test for the memory device by using a commercial processor including the CPGC engine as the processor (par 24 discloses memory testing. Therefore would be real clock test). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Shimizu in view of Johnson in view of Natu in order to know the speed in which the processor stores data.

Regarding claim 12, Shimizu discloses wherein the apparatus is configured to perform a mounting test for the at least one integrated circuit device without transferring the at least one integrated circuit device to a separate device after performing an automatic test equipment (ATE) test for the at least one integrated circuit device by using a commercial processor including the CPGC engine as the processor (par 47 discloses detachably holding IC package between the device 60 and IC 20. Therefore mounts without transferring the IC to a separate device). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (USPGPub 20180136276) in view of Johnson et al (USPGPub 20160357898) in view of Lai et al (USPat No. 20090306925). 
Regarding claim 9, Shimizu in view of Johnson does not fully disclose wherein the memory module includes at least one of double data rate (DDR) 3, DDR 4 and DDR 5 DRAM of JEDEC standard.
. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (USPGPub 20180136276) in view of Johnson et al (USPGPub 20160357898) in view of Song et al (USPGPub 20130002277).
Regarding claim 10, Shimizu in view of Johnson does not fully disclose wherein the memory module includes at least one of an unbuffered dual in-line memory module (UDIMM), a small outline dual in-line memory module (SODIMM), a registered dual in-line memory module (RDIMM), and a load reduction dual in-line memory module (LRDIMM).
However, Song discloses wherein the memory module includes at least one of an unbuffered dual in-line memory module (UDIMM), a small outline dual in-line memory module (SODIMM), a registered dual in-line memory module (RDIMM), and a load reduction dual in-line memory module (LRDIMM) (par 121 discloses UDIMM,RDIMM and LRDIMM).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Shimizu in view of Johnson in view of Song because it is known as a way to implement faster registry memory.
	
Prior Art



Warren et al (USPGPub 20190056131): discloses an IC with a self-heating mode to determine temperature characteristics. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868